Title: From George Washington to Lieutenant Colonel James Innes, 2 January 1778
From: Innes, James
To: Washington, George



Sir
[Head Quarters, Valley Forge, 2 January 1778]

The Continental Forces from Virginia being at present in a situation, that requires the exertion of some officer in that state to collect together the reinlisted Soldiers of the old Regiments—as well as the recruits & Draughts intended to compleat those & the six additional Battalions—you are while in Virginia, in aid to any superior officer who may be there with Instructions to pay particular attention to the recruiting officers and those who returned with the reinlisted Soldiers—Hold frequent correspondence with them, & give them such Instructions from time to time as the Interest of the service may appear to you to require. you will endeavour to inform yourself of the nature of the Draught act—and the particular mode pointed out by it to compleat the 15 Regts—assemble as many of the Draughts as possible and expedite their March to Camp under proper Officers. If it be by any means practicable get the Soldiers Cloathed, in the Uniforms of their respective Regiments—particularly use your every effort with the proper Persons to provide each man with a good Blanket, & Shoes.
A particular resolve of Congress was Passed some time since recommending the different States that proper Officers should be appointed in each, for the purpose, not only, of recruiting Men, but, apprehending Deserters; to the latter, I must urge your most active exertions, & if it has not already been done, that you will order proper officers on that duty, without loss of time, to collect such as may not voluntarily have come in, or otherwise be secured. Your own knowledge of this matter will at once strike you with the necessity of paying the utmost attention to it, and relying on your activity, with the aid of others, shall rest satisfied, that some effectual step will be taken.
If any thing material is done by you, in consequence of these Instructions, I shall expect to hear from you. Given at Head Quatrs the 2d Jany 1778.
